Larkin, J. (dissenting).
We take differing views of the actions of the Appellate Division with respect to "ethnic minorities” and women. The Civil Service Law has long recognized the need to "limit certification from an eligible list to one sex when the duties of the position involved relate to the institutional or other custody or care of persons of the same sex, or visitation, inspection or work of any kind the nature of which requires sex selection” (Civil Service Law, §60 subd 2; emphasis supplied). We are persuaded by the arguments of the appellants regarding the need of the division for more female troopers and find no constitutional objection to the appointment of the limited number of females in the manner in issue herein. As to the appointment of the 15 "ethnic minority” eligibles, however, we agree with the majority that the method used for their selection amounted to filling the positions on the basis of race—or ethnic background, an equally objectionable classification—in direct violation of the mandate of the Court of Appeals in Matter of *379Council of Supervisory Assns. of Public Schools of N. Y. City v Board of Educ. (23 NY2d 458, mod 24 NY2d 1029). (See, also, Matter of Jackson v Poston, 40 AD2d 19.)
Sweeney, J. P., concurs with Kane, J.; Mahoney, J., concurs in a separate opinion; Main and Larkin, JJ., dissent and vote to modify in an opinion by Larkin, J.
Judgment affirmed, without costs.